 
Exhibit 10.7


SECURITY AGREEMENT


1.           Identification.


This Security Agreement (the “Agreement”), dated as of May 8, 2009, is entered
into by and between Clear Skies Solar, Inc., a Delaware corporation
(“Debtor”), the lenders set forth on Schedule I hereto (the “Lenders”).


2.           Recitals.


2.1           At or about the date hereof, the Lenders are making loans (the
“Loan”) to Debtor. It is beneficial to Debtor that the Loan is made.


                2.2           The Loan will be evidenced by promissory notes
(“Notes”) issued by Debtor on or about the date of this Agreement pursuant to
subscription agreement (the “Subscription Agreement”) to which Debtor and
Lenders are parties.  The Notes are in the principal amount of $400,000 and were
or will be executed by Debtor as “Borrower” or “Debtor” for the benefi t of each
Lender as the “Holder” or “Lender” thereof.


2.3           In consideration of the Loan made and to be made by Lenders to
Debtor and for other good and valuable consideration, and as security for the
performance by Debtor of its obligations under the Notes, and as security for
the repayment of the Loan and all other sums due from Debtor to Lenders arising
under the Transaction Documents (as defined in the Subscription Agreement) and
any other agreement between or among them (collectively, the “Obligations”),
Debtor, for good and valuable consideration, receipt of which is acknowledged,
has agreed to grant to the Lenders a security interest in the Collateral (as
such term is hereinafter defined), on the terms and conditions hereinafter set
forth.  Obligations include all future advances and loans by Lenders to Debtor
that may be made pursuant to the Subscription Agreement or any other agreements.


2.4           The following defined terms which are defined in the Uniform
Commercial Code in effect in the State of New York on the date hereof are used
herein as so defined:  Accounts, Chattel Paper, Documents, Equipment, General
Intangibles, Instruments, Inventory and Proceeds.  Other capitalized terms
employed herein shall have the meanings attributed to them in the Subscription
Agreement.


3.           Grant of General Security Interest in Collateral.


3.1 As security for the Obligations of Debtor, Debtor hereby grants the Lenders,
a security interest in the Collateral.


3.2 “Collateral” shall mean all of the following property of Debtor:


(A)           All now owned and hereafter acquired right, title and interest of
Debtor in, to and in respect of all Accounts, Goods, real or personal property,
all present and future books and records relating to the foregoing and all
products and Proceeds of the foregoing, and as set forth below:


(i)           All now owned and hereafter acquired right, title and interest of
Debtor in, to and in respect of all: Accounts, interests in goods represented by
Accounts, returned, reclaimed or repossessed goods with respect thereto and
rights as an unpaid vendor; contract rights; Chattel Paper; investment property;
General Intangibles (including but not limited to, tax and duty claims and
refunds, registered and unregistered patents, trademarks, service marks,
certificates, copyrights trade names, applications for the foregoing, trade
secrets, goodwill, processes, drawings, blueprints, customer lists, licenses,
whether as licensor or licensee, choses in action and other claims, and existing
and future leasehold interests and claims in and to equipment, real estate and
fixtures); Documents; Instruments; letters of credit, bankers’ acceptances or
guaranties; cash moneys, deposits; securities, bank accounts, deposit accounts,
credits and other property now or hereafter owned or held in any capacity by
Debtor, as well as agreements or property securing or relating to any of the
items referred to above;
 
 
1

--------------------------------------------------------------------------------

 
 
                                                (ii)           Goods:  All now
owned and hereafter acquired right, title and interest of Debtor in, to and in
respect of goods, including, but not limited to:


(a)           All Inventory, wherever located, whether now owned or hereafter
acquired, of whatever kind, nature or description, including all raw materials,
work-in-process, finished goods, and materials to be used or consumed in
Debtor’s business; finished goods, timber cut or to be cut, oil, gas,
hydrocarbons, and minerals extracted or to be extracted, and all names or marks
affixed to or to be affixed thereto for purposes of selling same by the seller,
manufacturer, lessor or licensor thereof and all Inventory which may be returned
to Debtor by its customers or repossessed by Debtor and all of Debtors’ right,
title and interest in and to the foregoing (including all of Debtor’s rights as
a seller of goods);


(b)           All Equipment and fixtures, wherever located, whether now owned or
hereafter acquired, including, without limitation, all machinery, furniture and
fixtures, and any and all additions, substitutions, replacements (including
spare parts), and accessions thereof and thereto (including, but not limited to
Debtor’s rights to acquire any of the foregoing, whether by exercise of a
purchase option or otherwise);


(iii)           Property:  All now owned and hereafter acquired right, title and
interests of Debtor in, to and in respect of any other personal property in or
upon which Debtor has or may hereafter have a security interest, lien or right
of setoff;


                                (iv)           Books and Records:  All present
and future books and records relating to any of the above including, without
limitation, all computer programs, printed output and computer readable data in
the possession or control of the Debtor, any computer service bureau or other
third party; and


                                (v)           Products and Proceeds:  All
products and Proceeds of the foregoing in whatever form and wherever located,
including, without limitation, all insurance proceeds and all claims against
third parties for loss or destruction of or damage to any of the foregoing.


(B)           All now owned and hereafter acquired right, title and interest of
Debtor in, to and in respect of the following:


(i)           all shares of stock, partnership interests, member interests or
other equity interests from time to time acquired by Debtor, in any current
Subsidiary or any Subsidiary that is not a Subsidiary of the Debtor on the date
hereof (“Future Subsidiaries”), the certificates representing such shares, and
other rights, contractual or otherwise, in respect thereof and all dividends,
distributions, cash, instruments, investment property and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such shares, interests or equity; and


(ii)           all security entitlements of Debtor in, and all Proceeds of any
and all of the foregoing in each case, whether now owned or hereafter acquired
by Debtor and howsoever its interest therein may arise or appear (whether by
ownership, security interest, lien, claim or otherwise).
  
 
2

--------------------------------------------------------------------------------

 
 
3.3           The Lenders are hereby specifically authorized, after the Maturity
Date (defined in the Notes) accelerated or otherwise, and after the occurrence
of an Event of Default (as defined herein) and the expiration of any applicable
cure period, to transfer any Collateral into the name of the Lenders and to take
any and all action deemed advisable to the Lenders to remove any transfer
restrictions affecting the Collateral.


3.4           Additional Security.


(a) Debtor is the owner of property described on Schedule 3.4 hereto (“Mojave
Property”).  In the event the Debtor does not file its Form 10-K in the manner
required under the 1934 Act on or before May 18, 2009, then the Debtor will, not
later than June 8, 2009, prepare and file such documents as are necessary to
grant, memorialize and perfect in Lenders a perfected senior security interest
in the Mojave Property (collectively, the “Mortgage”).  In the event the
Mortgage is not timely filed, then Debtor shall promptly deliver to Lenders in
the aggregate 5,000,000 shares of Common Stock (“Liquidated Damages Shares”) in
proportion to the amount of Notes acquired by them pursuant to the Subscription
Agreement.  Debtor shall be required to file the Mortgage regardless of the
obligation to issue and deliver such 5,000,000 shares of Common Stock.


(b)  In the event Debtor does not raise $5,000,000 as an investment in the
Mojave Property on or before six months after the date of this Agreement and the
Lenders do not already hold a Mortgage, then Debtor must either (i) promptly
file the Mortgage, or (ii) issue Liquidated Damages Shares to the Lenders in
addition to any Liquidated Damages Shares that may have been issued pursuant to
Section 3.4(a) above.


4.           Perfection of Security Interest.


4.1           Debtor shall prepare, execute and deliver to the Lenders UCC-1
Financing Statements.  The Lenders are instructed to prepare and file at
Debtor’s cost and expense, financing statements in such jurisdictions deemed
advisable to Lenders, including but not limited to the State of Delaware.


4.2             All other certificates and instruments constituting Collateral
from time to time required to be pledged to Lenders pursuant to the terms hereof
(the “Additional Collateral”) shall be delivered to Lenders promptly upon
receipt thereof by or on behalf of Debtor.  All such certificates and
instruments shall be held by or on behalf of Lenders pursuant hereto and shall
be delivered in suitable form for transfer by delivery, or shall be accompanied
by duly executed instruments of transfer or assignment or undated stock powers
executed in blank, all in form and substance satisfactory to Lenders.  If any
Collateral consists of uncertificated securities, unless the immediately
following sentence is applicable thereto, Debtor shall cause Lenders (or its
custodian, nominee or other designee) to become the registered holder thereof,
or cause each issuer of such securities to agree that it will comply with
instructions originated by Lenders with respect to such securities without
further consent by Debtor.  If any Collateral consists of security entitlements,
Debtor shall transfer such security entitlements to Lenders (or its custodian,
nominee or other designee) or cause the applicable securities intermediary to
agree that it will comply with entitlement orders by Lenders without further
consent by Debtor.


4.3           If Debtor shall receive, by virtue of Debtor being or having been
an owner of any Collateral, any (i) stock certificate (including, without
limitation, any certificate representing a stock dividend or distribution in
connection with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares, stock split, spin-off or
split-off), promissory note or other instrument, (ii) option or right, whether
as an addition to, substitution for, or in exchange for, any Collateral, or
otherwise, (iii) dividends payable in cash (except such dividends permitted to
be retained by Debtor pursuant to Section 5.2 hereof) or in securities or other
property or (iv) dividends or other distributions in connection with a partial
or total liquidation or dissolution or in connection with a reduction of
capital, capital surplus or paid-in surplus, Debtor shall receive such stock
certificate, promissory note, instrument, option, right, payment or distribution
in trust for the benefit of Lenders, shall segregate it from Debtor’s other
property and shall deliver it forthwith to Lenders, in the exact form received,
with any necessary endorsement and/or appropriate stock powers duly executed in
blank, to be held by Lenders as Collateral and as further collateral security
for the Obligations.
 
 
3

--------------------------------------------------------------------------------

 
 
5.           Distribution.


5.1           So long as an Event of Default does not exist, Debtor shall be
entitled to exercise all voting power pertaining to any of the Collateral,
provided such exercise is not contrary to the interests of the Lenders and does
not impair the Collateral.


5.2.                      At any time an Event of Default exists or has occurred
and is continuing, all rights of Debtor, upon notice given by Lenders, to
exercise the voting power and receive payments, which it would otherwise be
entitled to pursuant to Section 5.1, shall cease and all such rights shall
thereupon become vested in Lenders, which shall thereupon have the sole right to
exercise such voting power and receive such payments.


5.3           All dividends, distributions, interest and other payments which
are received by Debtor contrary to the provisions of Section 5.2 shall be
received in trust for the benefit of Lenders as security and Collateral for
payment of the Obligation, shall be segregated from other funds of Debtor, and
shall be forthwith paid over to Lenders as Collateral in the exact form received
with any necessary endorsement and/or appropriate stock powers duly executed in
blank, to be held by Lenders as Collateral and as further collateral security
for the Obligations.


6.           Further Action By Debtor; Covenants and Warranties.


6.1           Subject to the terms of this Agreement, Lenders at all times shall
have a perfected security interest in the Collateral. Debtor represents that,
other than the security interests described on Schedule 6.1, it has and will
continue to have full title to the Collateral free from any liens, leases,
encumbrances, judgments or other claims.  The Lenders’ security interest in the
Collateral constitutes and will continue to constitute a first, prior and
indefeasible security interest in favor of Lenders, subject only to the security
interests described on Schedule 6.1. Debtor will do all acts and things, and
will execute and file all instruments (including, but not limited to, security
agreements, financing statements, continuation statements, etc.) reasonably
requested by Lenders to establish, maintain and continue the perfected security
interest of Lenders in the perfected Collateral, and will promptly on demand,
pay all costs and expenses of filing and recording, including the costs of any
searches reasonably deemed necessary by Lenders from time to time to establish
and determine the validity and the continuing priority of the security interest
of Lenders, and also pay all other claims and charges that, in the opinion of
Lenders are reasonably likely to materially prejudice, imperil or otherwise
affect the Collateral or Lenders’ security interests therein.


6.2           Except (i) in connection with sales of Collateral, in the ordinary
course of business, for fair value and in cash, (ii) the assets described on
Schedule 6.2 (referred to as the “XTRAX Assets”) which may be sold, transferred
or assigned to an entity in which Debtor holds not less than 20% of the
outstanding equity and right to receive equity at the time the XTRAX Assets are
conveyed, and (iii) for Collateral which is substituted by assets of identical
or greater value (subject to the consent of the Lenders) or which is
inconsequential in value, Debtor will not sell, transfer, assign or pledge those
items of Collateral (or allow any such items to be sold, transferred, assigned
or pledged), without the prior written consent of Lenders other than a transfer
of the Collateral to a wholly-owned United States formed and located subsidiary
on prior notice to Lenders, and provided the Collateral remains subject to the
security interest herein described.  Although Proceeds of Collateral are covered
by this Agreement, this shall not be construed to mean that Lenders consent to
any sale of the Collateral, except as provided herein.  Sales of Collateral in
the ordinary course of business and as described above shall be free of the
security interest of Lenders and Lenders shall promptly execute such documents
(including without limitation releases and termination statements) as may be
required by Debtor to evidence or effectuate the same.
 
 
4

--------------------------------------------------------------------------------

 
 
6.3           Debtor will, at all reasonable times during regular business hours
and upon reasonable notice, allow Lenders or their representatives free and
complete access to the Collateral and all of Debtor’s records that in any way
relate to the Collateral, for such inspection and examination as Lenders
reasonably deem necessary.


6.4           Debtor, at its sole cost and expense, will protect and defend this
Security Agreement, all of the rights of Lenders hereunder, and the Collateral
against the claims and demands of all other persons.


6.5           Debtor will promptly notify Lenders of any levy, distraint or
other seizure by legal process or otherwise of any part of the Collateral, and
of any threatened or filed claims or proceedings that are reasonably likely to
affect or impair any of the rights of Lenders under this Security Agreement in
any material respect.


6.6           Debtor, at its own expense, will obtain and maintain in force
insurance policies covering losses or damage to those items of Collateral which
constitute physical personal property, which insurance shall be of the types
customarily insured against by companies in the same or similar business,
similarly situated, in such amounts (with such deductible amounts) as is
customary for such companies under the same or similar circumstances, similarly
situated.  Debtor shall make the Lenders loss payee thereon to the extent of its
interest in the Collateral. Lenders are hereby irrevocably (until the
Obligations are indefeasibly paid in full) appointed Debtor’s attorney-in-fact
to endorse any check or draft that may be payable to Debtor so that Lenders may
collect the proceeds payable for any loss under such insurance.  The proceeds of
such insurance, less any costs and expenses incurred or paid by Lenders in the
collection thereof, shall be applied either toward the cost of the repair or
replacement of the items damaged or destroyed, or on account of any sums secured
hereby, whether or not then due or payable.


6.7           In order to protect the Collateral and Lenders’ interest therein,
Lenders may, at Lenders’ option, and without any obligation to do so, pay,
perform and discharge any and all amounts, costs, expenses and liabilities
herein agreed to be paid or performed by Debtor upon Debtor’s failure to do
so.  All amounts expended by Lenders in so doing shall become part of the
Obligations secured hereby, and shall be immediately due and payable by Debtor
to Lenders upon demand and shall bear interest at the lesser of 15% per annum or
the highest legal amount allowed from the dates of such expenditures until paid.


6.8           Upon the request of Lenders, Debtor will furnish to Lenders within
five (5) business days thereafter, or to any proposed assignee of this Security
Agreement, a written statement in form reasonably satisfactory to Lenders, duly
acknowledged, certifying the amount of the principal and interest and any other
sum then owing under the Obligations, whether to its knowledge any claims,
offsets or defenses exist against the Obligations or against this Security
Agreement, or any of the terms and provisions of any other agreement of Debtor
securing the Obligations.  In connection with any assignment by Lenders of this
Security Agreement, Debtor hereby agrees to cause the insurance policies
required hereby to be carried by Debtor, if any, to be endorsed in form
satisfactory to Lenders or to such assignee, with loss payable clauses in favor
of such assignee, and to cause such endorsements to be delivered to
Lenders within ten (10) calendar days after request therefor by Lenders.
 
 
5

--------------------------------------------------------------------------------

 
 
6.9           Debtor will, at its own expense, make, execute, endorse,
acknowledge, file and/or deliver to the Lenders from time to time such vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports and
other reasonable assurances or instruments and take further steps relating to
the Collateral and other property or rights covered by the security interest
hereby granted, as the Lenders may reasonably require to perfect their security
interest hereunder.


6.10           Debtor represents and warrants that they are the true and lawful
exclusive owners of the Collateral, free and clear of any liens, encumbrances
and claims other than those listed on Schedule 6.1.


6.11           Debtor hereby agrees not to divest itself of any right under the
Collateral except as permitted herein absent prior written approval of the
Lenders, except to a subsidiary organized and located in the United States on
prior notice to Lenders provided the Collateral remains subject to the security
interest herein described.
           

6.12           Debtor shall cause each Subsidiary of Debtor in existence on the
date hereof and each Future Subsidiary to execute and deliver to Lenders
promptly and in any event within ten (10) days after the formation, acquisition
or change in status thereof (A) if requested by Lenders, a security and pledge
agreement substantially in the form of this Agreement together with (x)
certificates evidencing all of the capital stock of each Subsidiary of and any
entity owned by such Subsidiary, (y) undated stock powers executed in blank with
signatures guaranteed, and (z) such opinion of counsel and such approving
certificate of such Subsidiary as Lenders may reasonably request in respect of
complying with any legend on any such certificate or any other matter relating
to such shares and (B) such other agreements, instruments, approvals, legal
opinions or other documents reasonably requested by Lenders in order to create,
perfect, establish the first priority of or otherwise protect any lien purported
to be covered by any such pledge and security agreement or otherwise to effect
the intent that all property and assets of such Subsidiary shall become
Collateral for the Obligations.  For purposes of this Agreement, “Subsidiary”
means, with respect to any entity at any date, any corporation, limited or
general partnership, limited liability company, trust, estate, association,
joint venture or other business entity, of which more than 30% of (A) the
outstanding capital stock having (in the absence of contingencies) ordinary
voting power to elect a majority of the board of directors or other managing
body of such entity, (B) in the case of a partnership or limited liability
company, the interest in the capital or profits of such partnership or limited
liability company or (C) in the case of a trust, estate, association, joint
venture or other entity, the beneficial interest in such trust, estate,
association or other entity is, at the time of determination, owned or
controlled directly or indirectly through one or more intermediaries, by such
entity.  Schedule 6.12 annexed hereto contains a list of all Subsidiaries of the
Debtor as of the date of this Agreement.


6.13           Debtor will notify Lenders within ten days of the occurrence of
any change of Debtor’s name, domicile, address or jurisdiction of
incorporation.  The timely giving of this notice is a material obligation of
Debtor.


7.           Power of Attorney.


At any time an Event of Default has occurred, and only after the applicable cure
period as set forth in this Agreement and the other Transaction Documents, and
is continuing, Debtor hereby irrevocably constitutes and appoints Lenders as the
true and lawful attorney of Debtor, with full power of substitution, in the
place and stead of Debtor and in the name of Debtor or otherwise, at any time or
times, in the discretion of the Lenders, to take any action and to execute any
instrument or document which the Lenders may deem necessary or advisable to
accomplish the purposes of this Agreement.  This power of attorney is coupled
with an interest and is irrevocable until the Obligations are satisfied.
 
 
6

--------------------------------------------------------------------------------

 
 
8.           Performance By The Lenders.


If Debtor fails to perform any material covenant, agreement, duty or obligation
of Debtor under this Agreement, Lenders may, after any applicable cure period,
at any time or times in its discretion, take action to effect performance of
such obligation.  All reasonable expenses of the Lenders incurred in connection
with the foregoing authorization shall be payable by Debtor as provided in
Paragraph 12.1 hereof.  No discretionary right, remedy or power granted to the
Lenders under any part of this Agreement shall be deemed to impose any
obligation whatsoever on the Lenders with respect thereto, such rights, remedies
and powers being solely for the protection of the Lenders.


9.           Event of Default.


An event of default (“Event of Default”) shall be deemed to have occurred
hereunder upon the occurrence of any event of default as defined and described
in this Agreement, in the Notes, the Subscription Agreement, Transaction
Documents (as defined in the Subscription Agreement), and any other agreement to
which Debtor and Lenders are parties.   Upon and after any Event of Default,
after the applicable cure period, if any, any or all of the Obligations shall
become immediately due and payable at the option of the Lenders, and the Lenders
may dispose of Collateral as provided below.  A default by Debtor of any of its
material obligations pursuant to this Agreement and any of the Transaction
Documents shall be an Event of Default hereunder and an “Event of Default” as
defined in the Notes, and Subscription Agreement.


10.           Disposition of Collateral.


Upon and after any Event of Default which is then continuing,


10.1           The Lenders may exercise their rights with respect to each and
every component of the Collateral, without regard to the existence of any other
security or source of payment for, in order to satisfy the Obligations.  In
addition to other rights and remedies provided for herein or otherwise available
to it, the Lenders shall have all of the rights and remedies of a lender on
default under the Uniform Commercial Code then in effect in the State of New
York.


10.2           If any notice to Debtor of the sale or other disposition of
Collateral is required by then applicable law, five (5) business days prior
written notice (which Debtor agrees is reasonable notice within the meaning of
Section 9.612(a) of the Uniform Commercial Code) shall be given to Debtor of the
time and place of any sale of Collateral which Debtor hereby agrees may be by
private sale.  The rights granted in this Section are in addition to any and all
rights available to Lenders under the Uniform Commercial Code.


10.3           The Lenders are authorized, at any such sale, if the Lenders deem
it advisable to do so, in order to comply with any applicable securities laws,
to restrict the prospective bidders or purchasers to persons who will represent
and agree, among other things, that they are purchasing the Collateral for their
own account for investment, and not with a view to the distribution or resale
thereof, or otherwise to restrict such sale in such other manner as the Lenders
deem advisable to ensure such compliance.  Sales made subject to such
restrictions shall be deemed to have been made in a commercially reasonable
manner.


10.4           All proceeds received by the Lenders in respect of any sale,
collection or other enforcement or disposition of Collateral, shall be applied
(after deduction of any amounts payable to the Lenders pursuant to Paragraph
12.1 hereof) against the Obligations.   Upon payment in full of all Obligations,
Debtor shall be entitled to the return of all Collateral, including cash, which
has not been used or applied toward the payment of Obligations or used or
applied to any and all costs or expenses of the Lenders incurred in connection
with the liquidation of the Collateral (unless another person is legally
entitled thereto).  Any assignment of Collateral by the Lenders to Debtor shall
be without representation or warranty of any nature whatsoever and wholly
without recourse.  To the extent allowed by law, Lenders may purchase the
Collateral and pay for such purchase by offsetting the purchase price with sums
owed to Lenders by Debtor arising under the Obligations or any other source.
 
 
7

--------------------------------------------------------------------------------

 
 
10.5           Rights of Lenders to Appoint Receiver.   Without limiting, and in
addition to, any other rights, options and remedies Lenders have under the
Transaction Documents, the UCC, at law or in equity, or otherwise, upon the
occurrence and continuation of an Event of Default, Lenders shall have the right
to apply for and have a receiver appointed by a court of competent
jurisdiction.  Debtor expressly agrees that such a receiver will be able to
manage, protect and preserve the Collateral and continue the operation of the
business of Debtor to the extent necessary to collect all revenues and profits
thereof and to apply the same to the payment of all expenses and other charges
of such receivership, including the compensation of the receiver, until a sale
or other disposition of such Collateral shall be finally made and
consummated.  Debtor waives any right to require a bond to be posted by or on
behalf of any such receiver.


11.           Waiver of Automatic Stay.   Debtor acknowledges and agrees that
should a proceeding under any bankruptcy or insolvency law be commenced by or
against Debtor, or if any of the Collateral should become the subject of any
bankruptcy or insolvency proceeding, then the Lenders should be entitled to,
among other relief to which the Lenders may be entitled under the Notes,
Subscription Agreement, Transaction Documents, and any other agreement to which
the Debtor and Lenders are parties (collectively “Loan Documents”) and/or
applicable law, an order from the court granting immediate relief from the
automatic stay pursuant to 11 U.S.C. Section 362 to permit the Lenders to
exercise all of their rights and remedies pursuant to the Loan Documents and/or
applicable law.  DEBTOR EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC STAY
IMPOSED BY 11 U.S.C. SECTION 362.  FURTHERMORE, DEBTOR EXPRESSLY ACKNOWLEDGES
AND AGREES THAT NEITHER 11 U.S.C. SECTION 362 NOR ANY OTHER SECTION OF THE
BANKRUPTCY CODE OR OTHER STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION, 11
U.S.C. SECTION 105) SHALL STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN ANY
WAY THE ABILITY OF THE LENDERS TO ENFORCE ANY OF ITS RIGHTS AND REMEDIES UNDER
THE LOAN DOCUMENTS AND/OR APPLICABLE LAW.   Debtor hereby consents to any motion
for relief from stay which may be filed by the Lenders in any bankruptcy or
insolvency proceeding initiated by or against Debtor, and further agrees not to
file any opposition to any motion for relief from stay filed by the
Lenders.  Debtor represents, acknowledges and agrees that this provision is a
specific and material aspect of this Agreement, and that the Lenders would not
agree to the terms of this Agreement if this waiver were not a part of this
Agreement.  Debtor further represents, acknowledges and agrees that this waiver
is knowingly, intelligently and voluntarily made, that neither the Lenders nor
any person acting on behalf of the Lenders has made any representations to
induce this waiver, that Debtor has been represented (or has had the opportunity
to be represented) in the signing of this Agreement and in the making of this
waiver by independent legal counsel selected by Debtor and that Debtor has had
the opportunity to discuss this waiver with counsel.   Debtor further agrees
that any bankruptcy or insolvency proceeding initiated by Debtor will only be
brought in the Federal Court within the Southern District of New York.


12.           Miscellaneous.


12.1                      Expenses.  Debtor shall pay to the Lenders, on demand,
the amount of any and all reasonable expenses, including, without limitation,
attorneys’ fees, legal expenses and brokers’ fees, which the Lenders may incur
in connection with (a) sale, collection or other enforcement or disposition of
Collateral; (b) exercise or enforcement of any the rights, remedies or powers of
the Lenders hereunder or with respect to any or all of the Obligations upon
breach or threatened breach; or (c) failure by Debtor to perform and observe any
agreements of Debtor contained herein which are performed by Lenders.
 
 
8

--------------------------------------------------------------------------------

 
 
12.2                      Waivers, Amendment and Remedies.  No course of dealing
by the Lenders and no failure by the Lenders to exercise, or delay by the
Lenders in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof, and no single or partial exercise thereof shall preclude any
other or further exercise thereof or the exercise of any other right, remedy or
power of the Lenders.  No amendment, modification or waiver of any provision of
this Agreement and no consent to any departure by Debtor therefrom shall, in any
event, be effective unless contained in a writing signed by the Lenders, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given. The rights, remedies and powers of the
Lenders, not only hereunder, but also under any instruments and agreements
evidencing or securing the Obligations and under applicable law are cumulative,
and may be exercised by the Lenders from time to time in such order as the
Lenders may elect.


12.3                      Notices.  All notices or other communications given or
made hereunder shall be in writing and shall be personally delivered or deemed
delivered the first business day after being faxed (provided that a copy is
delivered by first class mail) to the party to receive the same at its address
set forth below or to such other address as either party shall hereafter give to
the other by notice duly made under this Section:
 

 
To Debtor:
Clear Skies Solar, Inc.
   
200 Old Country Road, Suite 610
   
Mineola, NY 11501
   
Attn: Ezra Green, CEO
   
Fax: (516) 281-7150


 
With a copy by fax only to:
Harvey Kesner
   
Sichenzia Ross Friedman Ference LLP
   
61 Broadway, 32nd Floor
   
New York, NY 10006
   
Fax: (212) 930-9725
     
To Lender:
To the addresses set forth on Schedule I             with a copy by fax only to:
          Grushko & Mittman, P.C.   551 Fifth Avenue, Suite 1601   New York, New
York 10176   Fax: (212) 697-3575

 
Any party may change its address by written notice in accordance with this
paragraph.


12.4                      Term; Binding Effect.  This Agreement shall (a) remain
in full force and effect until payment and satisfaction in full of all of the
Obligations; (b) be binding upon Debtor, and its successors and permitted
assigns; and (c) inure to the benefit of the Lenders and its successors and
assigns.


12.5                      Captions.  The captions of Paragraphs, Articles and
Sections in this Agreement have been included for convenience of reference only,
and shall not define or limit the provisions of this agreement and have no legal
or other significance whatsoever.
 
 
9

--------------------------------------------------------------------------------

 
 
12.6                      Governing Law; Venue; Severability.  This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York without regard to conflicts of laws principles that would result in the
application of the substantive laws of another jurisdiction, except to the
extent that the perfection of the security interest granted hereby in respect of
any item of Collateral may be governed by the law of another jurisdiction.  Any
legal action or proceeding against Debtor with respect to this Agreement must be
brought only in the courts in the State of New York or of the United States for
the Southern District of New York, and, by execution and delivery of this
Agreement, Debtor hereby irrevocably accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts. Debtor hereby irrevocably waives any objection which they may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement brought in the
aforesaid courts and hereby further irrevocably waives and agrees not to plead
or claim in any such court that any such action or proceeding brought in any
such court has been brought in an inconvenient forum.  If any provision of this
Agreement, or the application thereof to any person or circumstance, is held
invalid, such invalidity shall not affect any other provisions which can be
given effect without the invalid provision or application, and to this end the
provisions hereof shall be severable and the remaining, valid provisions shall
remain of full force and effect.


12.7                      Entire Agreement.  This Agreement contains the entire
agreement of the parties and supersedes all other agreements and understandings,
oral or written, with respect to the matters contained herein.


12.8                      Counterparts/Execution.  This Agreement may be
executed in any number of counterparts and by the different signatories hereto
on separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute but one and the same
instrument.  This Agreement may be executed by facsimile signature and delivered
by electronic transmission.


13.           Termination; Release.  When the Obligations have been indefeasibly
paid and performed in full or all outstanding Notes have been converted to
common stock pursuant to the terms of the Notes and the Subscription Agreements,
this Agreement shall be terminated, and the Lenders, at the request and sole
expense of the Debtor, will execute and deliver to the Debtor the proper
instruments (including UCC termination statements) acknowledging the termination
of the Security Agreement, and duly assign, transfer and deliver to the Debtor,
without recourse, representation or warranty of any kind whatsoever, such of the
Collateral,  as may be in the possession of the Lenders.


14.           Lenders Powers.


14.1                      Lenders Powers.  The powers conferred on the Lenders
hereunder are solely to protect Lenders’ interest in the Collateral and shall
not impose any duty on it to exercise any such powers.


14.2                      Reasonable Care.  The Lenders are required to exercise
reasonable care in the custody and preservation of any Collateral in its
possession; provided, however, that the Lenders shall be deemed to have
exercised reasonable care in the custody and preservation of any of the
Collateral if it takes such action for that purposes as any owner thereof
reasonably requests in writing at times other than upon the occurrence and
during the continuance of any Event of Default, but failure of the Lenders to
comply with any such request at any time shall not in itself be deemed a failure
to exercise reasonable care.
 
 
10

--------------------------------------------------------------------------------

 
 
14.3           Majority in Interest.   The rights of the Lenders hereunder,
except as otherwise set forth herein shall be exercised upon the approval of
Lenders holding 70% of the outstanding Obligations (“Majority in Interest”) at
the time such approval is sought or given.  Possession of any tangible or
physical Collateral shall be held by Alpha Capital Anstalt pursuant to this
Agreement and on behalf of all Lenders as to their respective rights.  The
Collateral, to the extent it may be transferred to Lenders, may be held in the
name of Alpha Capital Anstalt or in “street name”.  Unless agreed to otherwise
by a Majority in Interest, Alpha Capital Anstalt is authorized to act on behalf
of all the Lenders in connection with the Lenders rights under this Agreement.




[THIS SPACE INTENTIONALLY LEFT BLANK]


 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed and delivered this Security
Agreement, as of the date first written above.
 
“DEBTOR” 
       
CLEAR SKIES SOLAR, INC. 
       
a Delaware corporation
                                By:
/s/ Ezra Green
      Its: Chief Executive Officer       

 
 


“LENDERS”
 

         
/s/ Konrad Ackerman, Director
   
/s/ Barry Honig
 
ALPHA CAPITAL ANSTALT
   
BARRY HONIG
 

 
 

         
/s/ Michael Brauser
     
MICHAEL BRAUSER
     

 






This Security Agreement may be signed by facsimile signature and
delivered by confirmed facsimile transmission.


 
12

--------------------------------------------------------------------------------

 


Schedule I
 
LENDER AND ADDRESS
 
PURCHASE PRICE
   
NOTE PRINCIPAL
   
WARRANT SHARES
 
ALPHA CAPITAL ANSTALT
 
  $ 175,000     $ 175,000       1,750,000  
BARRY HONIG
 
  $ 175,000     $ 175,000       1,750,000  
MICHAEL BRAUSER
 
  $ 50,000     $ 50,000       500,000  



 
13

--------------------------------------------------------------------------------

 
 